Citation Nr: 1412090	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-43 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability, to include arthritis and degenerative disc disease.

3.  Entitlement to service connection for a neurological disability that affects the bilateral hands, to include cervical radiculopathy and cubital tunnel syndrome, and to include as secondary to a cervical spine disability.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1985 to October 2006.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Albuquerque, New Mexico that denied the benefit sought on appeal.  The RO inferred a claim for service connection for a lumbar spine disability in the October 2008 rating decision based on a showing of lumbar strain in service.  

In March 2011, the Veteran withdrew his prior request for a Board hearing.  

All records on the Virtual VA paperless claims processing system have been reviewed and considered.  The Veterans Benefits Management System does not include any documents.    

The issues of entitlement to service connection for (a) a cervical spine disability, to include arthritis and degenerative disc disease, and (b) a neurological disability that affects the bilateral hands, to include cervical radiculopathy and cubital tunnel syndrome, and to include as secondary to a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current lumbar spine disability or symptoms of the same.
  
CONCLUSION OF LAW

Service connection for a lumbar spine disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in August 2008, which notified the Veteran of how to substantiate his claim for service connection.  The letter also provided information regarding the allocation of responsibility between the Veteran and VA and information on how VA determines effective dates and disability ratings.  The Board finds that VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

As discussed below, there is no lay or medical evidence in the record to indicate a current lumbar spine disability, or recurrent symptoms thereof.  Therefore, VA medical examination is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA examination is necessary when there is competent evidence of a current disability; establishment of an in-service event, injury or disease; and indication that the current disability may be associated with an in-service event).

Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To be considered for service connection, a claimant must first have a disability. Congress specifically limited entitlement for service-connected disease or injury to cases where the disease or injury has resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  So long as the Veteran had a diagnosed disability during the pendency of the claim, the service connection criteria requiring a present disability are satisfied.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Analysis

The RO inferred a claim for service connection for a lumbar spine disability in the October 2008 rating decision based on a showing of lumbar strain in service.  In the  October 2008 notice of disagreement, the Veteran disagreed with the October 2008 rating decision denying service connection for a lumbar spine disability.  However, the Veteran has not provided any argument to show that he has a current lumbar spine disability.

The service treatment records show that in January 1989, the Veteran complained that he pulled his lower back muscles.  The Veteran was diagnosed with lumbar spine strain.  

The Veteran generally contends that his current disabilities developed during service.  See February 2014 representative brief.  However, there is no lay or medical evidence to show that the Veteran has a current lumbar spine disability.  The Veteran has not complained of symptoms pertaining to the lumbar or lower back at any point during the appeal period.  Further, there is no medical evidence of record showing a lumbar spine disability.  Specifically, all diagnoses and complaints in the record pertain to the cervical spine.  Because there is no evidence to support a finding of a current lumbar spine disability, the Board finds that the Veteran does not have a current lumbar spine disability.  

Therefore, though VA concedes that a lumbar spine injury happened in service, the first Shedden element, a present disability, is not met, and service connection for a lumbar spine disability is not warranted.  38 C.F.R. § 3.303; see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).



ORDER

Entitlement to service connection for a lumbar spine disability is denied.


REMAND

The Veteran contends that he has a cervical spine disability that is related to military service.  The Veteran also contends that he has a neurological disability that affects the bilateral hands, to include cervical radiculopathy and cubital tunnel syndrome, and to include as secondary to a cervical spine disability.  See July 2008 claim.  The Veteran states that though his claimed disabilities were diagnosed almost 2 years after discharge, the disabilities developed during service.  See February 2014 representative brief.  The Veteran has reported neck pain and numbness, throbbing, and pain in his hands.  See September 2011 Veteran statement.  

Regarding the Veteran's current cervical spine disability, though the Veteran is not competent to attest to the etiology of the cervical spine disability, there is medical evidence to suggest that the disability first manifested in service or shortly after service.  In an October 2008 private treatment note, Dr. G. W. reported that multilevel degenerative disc disease from C3-4 to C6-7 was shown on an August 2008 MRI.  In an August 2008 private treatment note, Dr. B. B. reported that cervical spine degenerative changes were shown on an July 2008 x-ray.  Dr. B. B. stated, "Although I cannot give an exact time frame, I do know that the [cervical spine] condition must exist for some period of time to become evidenced on x-ray.  It would be my professional opinion that this condition has been in existence for at least 1-2 years."  Although this is pertinent to the issues before the Board, it raises additional medical questions.  First, based on these medical findings, it is unclear whether the Veteran's cervical spine disability is degenerative joint disease (arthritis) or degenerative disc disease.  See generally 38 C.F.R. § 3.303(b), 3.307, 3.309(a).  Second, it is unclear whether the Veteran's cervical spine disability began in or is related to military service.  

Regarding a neurological disability that affects the bilateral hands, the service treatment records show treatment for complaints of pain, numbness, and tingling in the hands and fingers.  See e.g., June 2004 service treatment record.  The Veteran was assessed for carpal tunnel syndrome in service.  See undated service treatment record.  The service treatment records also show that the Veteran's neurological impairment affected his fingers and the cubital tunnel.  See e.g., December 2001 service treatment records.  The Board acknowledges that the Veteran is service-connected with carpal tunnel syndrome.  See June 2007 rating decision.  The Board also notes that on VA examination in May 2007 for an increased rating, there was no evidence of bilateral carpal tunnel syndrome.

An August 2008 private treatment record from Dr. G. W. shows that the Veteran presented with symptoms "suggestive of carpal tunnel syndrome."  Ultimately, he diagnosed the Veteran with cervical radiculopathy and mild bilateral cubital tunnel syndrome.  See e.g., October 2008 private treatment note.  Dr. G. W. stated that "in light of his multilevel disc problems, the patient could have irritation of nerve roots from that."  See October 2008 private treatment note.  On the other hand, the November 2012 private treatment note from Dr. B. B. stated, "Since it has been shown conclusively that his symptoms, which were documented during his military service, are from the cubital tunnel syndrome and cervical radiculopathy and not CTS, it would seem reasonable that his service related disability should reflect the actual diagnosis."  The Board notes that the medical records do not show conclusively that the Veteran's symptoms in service were not, at least in part, due to carpal tunnel syndrome.  Therefore, the current nature of the Veteran's neurological disability or disabilities is unclear.  Further, it is unclear whether the Veteran's neurological disability is directly related to service or secondary to his nonservice-connected cervical spine disability.  

For these reasons, a VA examination must be obtained to determine the nature and etiology of (a) a cervical spine disability, to include arthritis and degenerative disc disease, and (b) a neurological disability that affects the bilateral hands, to include cervical radiculopathy and cubital tunnel syndrome, and to include as secondary to a cervical spine disability.  See 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     
Accordingly, the case is REMANDED for the following action:

1. Provide notice to the Veteran regarding how to substantiate his claim for secondary service connection.

2. Contact the Veteran and request that he provide information as to any outstanding records pertinent to treatment for the cervical spine and/or associated neurological impairment.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  Associate any records obtained with the claims file.  

3. Afterwards, schedule the Veteran for a VA medical examination to determine the nature and etiology of the Veteran's cervical spine disability and/or associated neurological impairment.

Make the claims file available to the examiner for review of the case.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements.  The examiner should note that this case review took place.  

The examiner is asked to opine on the following:

(a) Whether the Veteran has cervical spine degenerative disc disease or degenerative joint disease.  See October 2008 private treatment note by Dr. G. W. 
  
(b) whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed cervical spine disability is etiologically related to service.  

The examiner is asked to comment on the August 2008 private treatment note that opined that the cervical spine disability "has been in existence for at least 1-2 years."  

(c) identify any neurological disability affecting the Veteran's bilateral hands.  The examiner is asked to address the diagnoses of cervical radiculopathy and cubital tunnel syndrome.  See October 2008 private treatment note by Dr. G. W.

(i) regarding any such identified neurological disability, whether it is at least as likely as not (a 50 percent or greater probability) that any neurological disability that affects the bilateral hands is etiologically related to service.  Attention is invited to the in-service treatment for neurological symptoms in the hands, fingers, and cubital tunnel.  See e.g., December 2001 and June 2004 service treatment records.

(d) if the Veteran has a cervical spine disability that is related to service, and regarding any identified neurological disability, whether it is at least as likely as not (probability of 50 percent) that any such neurological disability was caused by the Veteran's cervical spine disability.

(e) if the Veteran has a cervical spine disability that is related to service, and regarding any identified neurological disability, whether it is at least as likely as not (probability of 50 percent) that any such neurological disability was aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's cervical spine disability.  Attention is invited to the October 2008 private treatment note by Dr. G. W. stating, "In light of his multilevel disc problems, the patient could have irritation of nerve roots from that."

If aggravation is found, the examiner should address the following medical issues: 

(1) the baseline manifestations of the Veteran's neurological disability found prior to aggravation; and 

(2) the increased manifestations which, in the examiner's opinion, are proximately due to the cervical spine disability.  

The examiner must provide the underlying reasons for all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

4. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claims on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


